UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-8533


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

CURTIS D. DAVIS,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.   Jerome B. Friedman,
District Judge. (4:99-cr-00055-JBF-1)


Submitted:    February 19, 2009            Decided:   February 27, 2009


Before WILKINSON, DUNCAN, and AGEE, Circuit Judges.


Dismissed in part and affirmed in part by unpublished per curiam
opinion.


Curtis D. Davis, Appellant        Pro Se.   Timothy    Richard Murphy,
Special   Assistant  United       States  Attorney,     Newport  News,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Curtis D. Davis seeks to appeal the district court’s

order    denying   his   motion     for    reduction      of   sentence     under    18

U.S.C. § 3582      (2006),    and    its       subsequent      order    denying     his

motion for reconsideration.               In criminal cases, the defendant

must file the notice of appeal within ten days after the entry

of judgment.       Fed. R. App. P. 4(b)(1)(A); see United States v.

Alvarez, 210 F.3d 309, 310 (5th Cir. 2000) (holding that § 3582

proceeding    is   criminal    in    nature       and    ten-day       appeal   period

applies).     With or without a motion, upon a showing of excusable

neglect or good cause, the district court may grant an extension

of up to thirty days to file a notice of appeal.                        Fed. R. App.

P. 4(b)(4); United States v. Reyes, 759 F.2d 351, 353 (4th Cir.

1985).

            The    district   court       entered       its    order    denying     the

motion for reduction of sentence on October 8, 2008.                      The notice

of appeal was filed on November 24, 2008. 1                   Because Davis failed

to file a timely notice of appeal or to obtain an extension of




     1
       For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to
the court. Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266
(1988).


                                           2
the appeal period, we dismiss the appeal of the district court’s

order denying Davis’ § 3582 motion. 2

            Turning    to   the   order   denying    Davis’   motion   for

reconsideration, we have reviewed the record and conclude that

the district court did not abuse its discretion in denying the

motion.     According, we affirm for the reasons stated by the

district court.       United States v. Davis, No. 4:99-cr-00055-JBF-1

(E.D. Va.     Nov. 18, 2008).        We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                    DISMISSED IN PART AND
                                                         AFFIRMED IN PART




     2
       Davis’ motion for reconsideration was filed on November
10, 2008, more than ten days after the district court entered
its order denying his § 3582 motion, and therefore did not toll
the running of the time to file a notice of appeal.      United
States v. Christy, 3 F.3d 765, 767 n.1 (4th Cir. 1993).



                                     3